DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 21 November 2019. Claims 23-29 are pending. 
Priority
The claims for the benefit of a prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged. The prior art of record in the parent applications has been reviewed. 
Provisional application No. 62/040,224, filed on 21 August 2014, appears to be the earliest prior-filed application to include support for the present claims, and therefore the claims are considered to be entitled to a priority date of 21 August 2014. 
Information Disclosure Statement
The IDS received on 21 November 2019 has been considered, with the exception of foreign reference CN 203047139, because a complete copy of the document was not submitted as required by 37 CFR 1.98(a)(2). 
The IDS received on 26 January 2021 has been considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0209489 A1 (Saito et al., hereinafter "Saito"). 

As to claim 23, Saito discloses an autonomous vehicle control system, comprising: 
	a plurality of cameras to acquire a plurality of images of an area in a vicinity of a vehicle (Fig 1, Fig 2 - stereo camera (9)); and 
	at least one processing device (para [0065] - "The vehicle motion control device 6 comprises an electric circuit and a microcomputer") configured to: 
	recognize a curve to be navigated based on map data and vehicle position information (para [0083] - "obtain information on the radius of the curve ahead from map information by means of a navigation system"); 
	determine an initial target velocity for the vehicle based on at least one characteristic of the curve as reflected in the map data (para [0070] - "the lateral jerk of the vehicle 0 at a transition zone (easement curve zone) ahead, where there is a transition from a straight path to a curve, is estimated and outputted to the vehicle speed control device 12", para [0071] - "The vehicle speed control device 12 calculates the deceleration that is to take place before entering the curve, and outputs it to the acceleration/deceleration combining unit 13"); 
	adjust a velocity of the vehicle to the initial target velocity (para [0071]); 
	determine, based on the plurality of images, observed characteristics of the curve (para [0069] - "With respect to the images captured by the left and right cameras, based on the parallax between the left and the right, distance LPC from the vehicle 0 to the entrance of a curve and minimum radius Rmin of the curve ahead are calculated from the distance to an object in the periphery of the road"); 
	determine an updated target velocity based on the observed characteristics of the curve (para [0075] - "The stereo camera 9 detects the distances to the left and right road edges at each point [...] of references points (referred to as segments) provided at regular intervals along line X"); and 
	adjust the velocity of the vehicle to the updated target velocity (para [0115] - "in transition zone CD, deceleration occurs based on estimated lateral motion-coordinated acceleration/deceleration Gx_dGypre, as a result of which the vehicle speed at point D becomes Vmin").

As to claim 24, Saito discloses an autonomous vehicle control system to control a vehicle, comprising: 
	at least one processing device (para [0065]) configured to: 
	determine an initial target velocity for the vehicle based on global positioning data (para [0070], para [0071]); 
	adjust a velocity of the vehicle toward the initial target velocity for a first portion of a navigation event (para [0070], para [0071]); 
	determine an updated target velocity based on sensor data, the updated target velocity to be used in a second portion of the navigation event (para [0075], para [0115]); and 
	adjust the velocity of the vehicle toward the updated target velocity during the second portion of the navigation event (para [0115]).

As to claim 25, Saito discloses the autonomous vehicle control system of claim 24, and further discloses wherein the navigation event is navigating a curve in a road, wherein the first portion of the navigation event includes navigating the vehicle on the road preceding the curve, and wherein the second portion of the navigation event includes navigating the vehicle on the road through the curve (para [0070], para [0071], para [0115]).

As to claim 26, Saito discloses the autonomous vehicle control system of claim 24, and further discloses wherein to determine the initial target velocity for the vehicle based on global positioning data, the at least one processing device is to recognize an upcoming road segment based on map data and the global positioning data (para [0083]).

As to claim 27, Saito discloses the autonomous vehicle control system of claim 24, and further discloses wherein the sensor data includes image data (para [0068] - "The stereo camera 9 comprises two monocular cameras disposed on the left and right of a frame, and realizes a function of recognizing the environment surrounding the vehicle").

As to claim 28, Saito discloses the autonomous vehicle control system of claim 24, and further discloses the system comprising a plurality of cameras to acquire a plurality of images of an area in a direction of travel of the vehicle (para [0068]).

As to claim 29, Saito discloses the autonomous vehicle control system of claim 28, and further discloses wherein the at least one processing device is to determine road characteristics based on the plurality of images and use the road characteristics to determine the updated target velocity (para [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669